DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicants’ amendment filed on May 9, 2022 and wherein the Applicant has amended claims 1-18. 
In virtue of this communication, claims 1-18 are currently pending in this Office Action.
With respect to the objection of claims 2-6, 8-9, 11-15, 17-18 due to formality issue, as set forth in the previous Office Action, the Applicant’s amendment, and argument, see paragraph 2 of page 28 in Remarks filed on May 9, 2022, have been fully considered and the argument is persuasive. Therefore, the objection of claims 2-6, 8-9, 11-15, 17-18 due to the formality issue, as set forth in the previous Office Action, has been withdrawn.
With respect to the rejection of claims 1-18 under 35 USC §112(a), as set forth in the previous Office Action, the Applicant’s amendment, and argument, see paragraph 3 of page 28 in Remarks filed on May 9, 2022, have been fully considered and the argument is persuasive. Therefore, the rejection of claims 1-18 under 35 USC § 112(a), as set forth in the previous Office Action, has been withdrawn.
The Examiner appreciates the explanation of the amendment and analyses of the prior arts, and however, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) and MPEP 2145.

Claim Rejections - 35 USC § 112(b)
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The Applicant argued “in the interest of expediting the prosecution, Applicant respectfully submits that the rejection is rendered moot by the present amendments”, as asserted in paragraph 4 of page 28 in Remarks filed on May 9, 2022.
In response to the argument above, the Office respectfully disagrees because the amendment does not address the issues as indicated by the Office Action. For example, the amendment claim 1 recites “a residual signal in the previous frame does not need to be encoded”, “a residual signal in the current frame does not need to be encoded”, as discussed in the office action, the claimed “not need to be encoded” does not clearly recite whether “the residual signal” is “encoded” or is not “encoded” and the amendment claim 1 does not address and solve the indefiniteness issue above and thus, indefiniteness of claim 1 as set forth in the office action is maintained. 
Claim 1 further recites “determining that at least one of a first condition or a second condition” which is further confusing because the claimed “at least one” covers two, three, or more than one, but the claimed “a first condition or a second condition”, i.e., only one of them is well defined, but the covered two, three, or more than one are not well determined, which causes confusing because it is unclear what “at least one” (more than one) is referred to and thus, further renders claim indefinite. Note: the original disclosure including spec, drawings, and original claims does not support “more than one” or “first condition” AND “second condition”. Claims 2-6 are rejected due to the dependencies to claim 1.
Claim 7 is rejected for the at least similar reason as described in claim 1 above since claim 7 recites the similar limitations as recited in claim 1, for example, claim 7 recites “a residual signal in the previous frame does not need to be encoded”. Claim 8 is rejected due to the dependency to claim 7.
Claim 10 is rejected for the at least similar reason described in claim 1 above since claim 10 recites the similar limitations as recited in claim 1. Claims 11-15 are rejected due to the dependencies to claim 10.
Claim 16 is rejected for the at least similar reason described in claim 1 above since claim 16 recites the similar limitations as recited in claim 1. Claims 17-18 are rejected due to the dependencies to claim 16.
Claim 5 is further rejected for the at least similar reason as described in claim 1 above because claim 5 recites the similar deficient features as recited in claim 1. For example, claim 5 further recites “the calculating the downmix compensation factor of the subframe i of the current frame comprises at least one of the following: (1) calculating …; or (2) calculating …; or (3) calculating …; or (4) calculating …; or (5) calculating …; or (6) calculating ….” Claim 6 is further rejected due to the dependency to claim 6.
Claim 14 is further rejected for the at least similar reason as described in claim 5 above because claim 14 recites the similar deficient features as recited in claim 5. Claim 15 is further rejected due to the dependency to claim 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-12, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Vaillancourt et al (US 20180286415 A1, hereinafter Vaillancourt).
Claim 1: Vaillancourt teaches a downmixed signal calculation method (title and abstract, ln 1-13, a method carried by a system in fig. 2), comprising: 
determining that at least one of a first condition or a second condition is true (e.g., second condition being true as discussed below), wherein the second condition is that the current frame is not a switching frame (e.g., determining no out-of-phase occurs at the current frame and the previous frame based on 0.9Sm(t-1) +0.1S-m(t) VAD on or 0.9Sm(t--1) VAD off in equation 12c, para [0108]-[0113], i.e., β(t) ≠ 1, para [0103]; or referred to unvoice or inactive channel signal in fig. 17) and a residual signal in the current frame does not need to be encoded (passing spectral shape of the secondary channel X to the multiplexer 254/354 for unvoiced or inactive sound signal, para [0167], i.e., no need to encode unvoiced or inactive secondary channel X prior to the multiplexing; or reuse LP coefficients as encoded primary channel for encoding the secondary channel at condition that the Euclidian distance dist is smaller than a threshold σ, para [0137], and wherein the reused LP coefficients represent the encoded primary channel reused as the encoded secondary channel, para [0120], i.e., no need to separately encode the secondary channel X while the conditions above are satisfied); 
in response to the determining that the second condition is true, calculating a first downmixed signal (while β(t) ≠ 1, para [0103], t is current frame index, and reusing LP coefficients above, generating  the primary channel Y, etc. in fig. 2; via an equation 9: 
    PNG
    media_image1.png
    20
    169
    media_image1.png
    Greyscale
 equivalent to Y(i) = R(i) + β(t)[L(i) – R(i)] or 
    PNG
    media_image2.png
    18
    166
    media_image2.png
    Greyscale
equivalent to X(i) = L(i) - β(t)[L(i) + R(i)] in time domain, para [0087]-[0088]; or 
    PNG
    media_image3.png
    19
    192
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    22
    194
    media_image4.png
    Greyscale
 in an equation 25.1-25.2 in time-frequency domain, equivalent to FR(k) + β(t)[FL(k) – FR(k)], FL(k) - β(t)[FR(k) + FL(k)], k is frequency coefficient corresponding to the frame t, para [0188]-[0189]) in the current frame (frame t as the claimed current frame in the equation 9, and equation 25.1),  wherein the calculating comprises: 
obtaining a second downmixed signal in the current frame (including [L(i) – R(i)], or -[L(i)+R(i)] in the equivalence of the equation 9 above or [FL(k) – FR(k)], [FL(k)+FR(k)] in time-frequency domain above in equation 25.1-25.2);
obtaining a downmix compensation factor of the current frame (a factor β(t) in equations 9 and 8, wherein t represents the current frame, para [0088]); and 
correcting the second downmixed signal in the current frame based on the downmix compensation factor of the current frame (the signal [L(i)-R(i)], [L(i)+R(i)] are modified by β(t) and L(i)/R(i) in the equivalence of the equation 9 above or the signal [FL(k) – FR(k)], [FL(k) + FR(k)] are modified by β(t) and FR(k)/FL(k) in the equivalence of the equation 25.1 above), to obtain the first downmixed signal in the current frame (Y(i) = R(i) + β(t)[L(i) – R(i)] or 
    PNG
    media_image1.png
    20
    169
    media_image1.png
    Greyscale
, etc. , para [0087]-[0088]; FY(k), FX(k) in equations 25.1, 25.2 above); and 
determining the first downmixed signal in the current frame as a downmixed signal in a preset frequency band of the current frame (primary channel Y(i), X(i), FY(k), or FX(k) in fig. 2; listening to speech or music, i.e., inherently bands of the speech and music).
However, Vaillancourt does not explicitly teach in the embodiment above, it is the same second condition, but applied to a previous frame as the first condition, i.e., a previous frame of the current frame of a stereo audio signal is not a switching frame and a residual signal in the previous frame does not need to be encoded for the disclosed calculation of the first downmixed signal, although Vaillancourt teaches it is when the current frame of the current frame of the stereo signal is not the switching frame and the residual signal in the previous frame does not need to be encoded (discussed above).
It has been a recognized problem and need in the art, which may include a design need to solve the problem for reducing bit-rate consumed in encoding the secondary channel X constantly and frame by frame processing and there had been a finite number of identified, predictable potential solutions to achieve the benefits above:
1. the current frame, 
2. the first previous frame of the current frame, or
3. the second previous frame of the current frame
which satisfies the condition that has been satisfied by the current frame: no switching frame (e.g., no switching between out-of-phase and in-phase) and no need to encode the residual signal (e.g.,  unvoiced or inactive signal frame or reuse of the encoded primary channel data with no need to encode the secondary channel X),
it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have pursued the known potential solutions with a reasonable expectation of success or obvious to try for the benefits, e.g., constantly and frame by frame maximizing the efficiency of audio encoding and minimizing bit-rate consumed by encoding the secondary channel, see MPEP 2141, III.
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have applied that it is possible when the previous frame of the current frame of the stereo signal is not the switching frame and the residual signal in the previous frame does not need to be encoded for the disclosed calculation of the first downmixed signal of the current frame, in the obvious to try above, to the current frame is not the switching frame and the residual signal in the current frame does not need to be encoded for calculation of the first downmixed signal of the current frame in the downmixed signal calculation method, as taught by Vaillancourt, for the benefits discussed above.
Claim 7 has been analyzed and rejected according to claim 1 above and Vaillancourt further teaches correcting the second downmixed signal in the current frame based on the downmix compensation factor of the previous frame (β or 1-β as the downmix compensation factor, the equation 9, para [0086]-[0088] or 
    PNG
    media_image3.png
    19
    192
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    22
    194
    media_image4.png
    Greyscale
 in an equation 25.1-25.2 in time-frequency domain; obtaining the β by the equation 8 relied on G’LR(t) determined by equations 5-7, and wherein ḠL(t) and ḠR(t) relied on ḠL(t-1) and ḠR(t-1) and wherein ḠL(t-1) and ḠR(t-1) determined β(t-1) according to the equations 6-9 above).
Claim 10 has been analyzed and rejected according to claim 1 above and Vaillancourt further teaches a memory for storing computer executable instructions; and at least one processor operatively coupled to the memory (processor 1206 and memory 1208 in fig. 12), the at least one processor being configured to execute the computer-executable instructions to perform the method in claim 1 (code instructions are stored in the memory and executed by FPGAs, ASICs, etc., for performing the disclosed method, para [0204]-[0205]).
Claim 16 has been analyzed and rejected according to claims 7, 10 above.
Claim 2: Vaillancourt further teaches, according to claim 1 above, wherein the correcting the second downmixed signal in the current frame based on the downmix compensation factor of the current frame, to obtain the first downmixed signal in the current frame comprises: calculating a compensated downmixed signal in the current frame based on a first frequency-domain signal in the current frame and the downmix compensation factor of the current frame, wherein the first frequency-domain signal is a left channel frequency-domain signal in the current frame or a right channel frequency-domain signal in the current frame; and calculating the first downmixed signal in the current frame based on the second downmixed signal in the current frame and the compensated downmixed signal in the current frame ([FL(k) – FR(k)], [FL(k) + FR(k)] are modified by β(t), including FL(k) and/or FR(k) and the discussion above); or 
calculating a compensated downmixed signal in a subframe i of the current frame based on a second frequency-domain signal in the subframe i of the current frame and a downmix compensation factor of the subframe i of the current frame, wherein the second frequency-domain signal is a left channel frequency-domain signal in the subframe i of the current frame or a right channel frequency-domain signal in the subframe i of the current frame; and calculating a first downmixed signal in the subframe i of the current frame based on a second downmixed signal in the subframe i of the current frame and the compensated downmixed signal in the subframe i of the current frame, wherein the current frame comprises P subframes, and the first downmixed signal in the current frame comprises the first downmixed signal in the subframe i of the current frame, wherein both P and i are integers, P≥2, and i∈[0, P−1] (the discussion above, wherein, the factor is determined by a long-term correlation difference of the left and right channels covering multiple frames t, t-1, in equations 5-6 and applied to equation 8-10; one or more samples as the claimed subframe of the frame t in equations 9-10, similar to equations 25.1, 25.2 in frequency domain).
Claim 3: Vaillancourt further teaches, according to claim 2 above, wherein the calculating the compensated downmixed signal in the current frame comprises: 
determining a product of the first frequency-domain signal in the current frame and the downmix compensation factor of the current frame as the compensated downmixed signal in the current frame; and the calculating the first downmixed signal in the current frame comprises: determining a sum of the second downmixed signal in the current frame and the compensated downmixed signal in the current frame as the first downmixed signal in the current frame (including [L(i) – R(i)], -[L(i)+R(i)] in the equivalence of the equation 9 above and multiplied by the factor β(t), i.e., β(t)L(i), β(t)R(i), etc. and the discussion in claims 1-2 above); or 
the calculating the compensated downmixed signal in a subframe i of the current frame comprises: determining a product of the second frequency-domain signal in the subframe i of the current frame and the downmix compensation factor of the subframe i of the current frame as the compensated downmixed signal in the subframe i of the current frame; and the calculating the first downmixed signal in the subframe i of the current frame comprises: determining a sum of the second downmixed signal in the subframe i of the current frame and the compensated downmixed signal in the subframe i of the current frame as the first downmixed signal in the subframe i of the current frame (similar to [FL(k) – FR(k)], [FL(k) + FR(k)] multiplied by β(t), including β(t)FL(k) and/or β(t)FR(k) and the discussion in claims 1-2 above).
Claim 8 has been analyzed and rejected according to claim 7, 2 above.
Claim 9 has been analyzed and rejected according to claim 8, 3 above.
Claim 11 has been analyzed and rejected according to claim 10, 2 above.
Claim 12 has been analyzed and rejected according to claim 11, 3 above.
Claim 17 has been analyzed and rejected according to claim 16, 8 above.
Claim 18 has been analyzed and rejected according to claim 17, 9 above.

Claims 4-6, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Vaillancourt (above) and in view of reference Norvell et al (US 20100322429 A1, hereinafter Norvell).
Claim 4: Vaillancourt further teaches, according to claim 1 above, wherein the obtaining the downmix compensation factor of the current frame comprises: calculating the downmix compensation factor of the current frame based on at least one of a left channel frequency-domain signal in the current frame, a right channel frequency-domain signal in the current frame, the second downmixed signal in the current frame, the residual signal in the current frame, or a first flag, wherein the first flag is used to indicate whether a stereo parameter other than an inter-channel time difference parameter needs to be encoded in the current frame ((the factor β(t) relied on long-term correlation difference GLR’(t) by equations 4-7, and wherein GL(t) and GR(t) are in equations 4 and thus, in equations 5-7; downmixing in time domain can be in frequency domain in equations 25.1-25.2).
However, Vaillancourt does not explicitly teach wherein it is possible that calculating the downmix compensation factor of the subframe i of the current frame based on at least one of a left channel frequency-domain signal in the subframe i of the current frame, a right channel frequency-domain signal in the subframe i of the current frame, the second downmixed signal in the subframe i of the current frame, a residual signal in the subframe i of the current frame, or a second flag, wherein the second flag indicates whether a stereo parameter other than an inter-channel time difference parameter needs to be encoded in the subframe i of the current frame, the current frame comprises P subframes, and the downmix compensation factor of the current frame comprises the downmix compensation factor of the subframe i of the current frame, wherein both P and i are integers, P≥2, and i∈[0, P−1]; or calculating the downmix compensation factor in the subframe i of the current frame based on at least one of the left channel frequency-domain signal in the subframe i of the current frame, the right channel frequency-domain signal in the subframe i of the current frame, the second downmixed signal in the subframe i of the current frame, a residual signal in the subframe i of the current frame, or a first flag, wherein the first flag indicates whether a stereo parameter other than an inter-channel time difference parameter needs to be encoded in the current frame, the current frame comprises P subframes, and the downmix compensation factor of the current frame comprises the downmix compensation factor of the subframe i of the current frame, wherein both P and i are integers, P≥2, and i∈[0, P−1].
Norvel teaches an analogous field of endeavor by disclosing a downmixed signal calculation method (title and abstract, ln 1-14 and figs 5-6) and wherein 
calculating a first downmixed signal is disclosed (
    PNG
    media_image5.png
    18
    159
    media_image5.png
    Greyscale
, para [0092]-[0093] or 
    PNG
    media_image6.png
    50
    313
    media_image6.png
    Greyscale
, para [0107]-[0111]) to comprising:
obtaining a second downmixed signal in the current frame (Lb(m) and/or Rb(m) in Mb(m) above or Ḿb(k,m) in 
    PNG
    media_image7.png
    53
    314
    media_image7.png
    Greyscale
);
obtaining a downmix compensation factor of the current frame (αb and/or βb in Mb(m) above or wb,L(m) and/or wb,R(m) in Ḹb(k,m) and/or Ṝb(k,m) above); and 
correcting the second downmixed signal in the current frame based on the downmix compensation factor of the current frame, to obtain the first downmixed signal in the current frame (multiplication of the factor αb and/or βb with Lb(m) and Rb(m) above or wb,L(m) and/or wb,R(m) above);
determining the first downmixed signal in the current frame as a downmixed signal in a preset frequency band of the current frame (the generated mixing signal Mb(m) above or Ḹb(k,m) and/or Ṝb(k,m) above) and wherein calculating the downmix compensation factor of the subframe i of the current frame based on at least one of a left channel frequency-domain signal in the subframe i of the current frame, a right channel frequency-domain signal in the subframe i of the current frame (in Ḹb(k,m) and/or Ṝb(k,m) above, wb,L(m) and/or wb,R(m) calculated based on Lb(m) and Rb(m) and Ḿb*(m) which is also relied on Lb(m) and Rb(m), respective in equation 
    PNG
    media_image5.png
    18
    159
    media_image5.png
    Greyscale
above, wherein b represents subband, coefficient k, and sample index m), the second downmixed signal in the subframe i of the current frame (Ḿb(k,m) in an equation 
    PNG
    media_image8.png
    51
    284
    media_image8.png
    Greyscale
), a residual signal in the subframe i of the current frame, or a second flag, wherein the second flag indicates whether a stereo parameter other than an inter-channel time difference parameter needs to be encoded in the subframe i of the current frame, the current frame comprises P subframes (defined by frequency band b), and the downmix compensation factor of the current frame comprises the downmix compensation factor of the subframe i of the current frame (wb(m) above), wherein both P and i are integers, P≥2, and i∈[0, P−1] (defined by b and m in wb(m) equation above); or 
calculating the downmix compensation factor in the subframe i of the current frame based on at least one of the left channel frequency-domain signal in the subframe i of the current frame, the right channel frequency-domain signal in the subframe i of the current frame, the second downmixed signal in the subframe i of the current frame, a residual signal in the subframe i of the current frame, or a first flag, wherein the first flag is used to indicate whether a stereo parameter other than an inter-channel time difference parameter needs to be encoded in the current frame, the current frame comprises P subframes, and the downmix compensation factor of the current frame comprises the downmix compensation factor of the subframe i of the current frame, wherein both P and i are integers, P≥2, and i∈[0, P−1] (
    PNG
    media_image8.png
    51
    284
    media_image8.png
    Greyscale
 above, and frequency band b and frame index m and the discussion above) for benefits of achieving high quality and smooth perception in audio encoding and decoding and adapted to a variety of transmission environment such as congestion, different network devices, etc. (para [0005], para [0055]-[0059]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein calculating the downmix compensation factor of the subframe i of the current frame based on at least one of the left channel frequency-domain signal in the subframe i of the current frame, the right channel frequency-domain signal in the subframe i of the current frame, the second downmixed signal in the subframe i of the current frame, the residual signal in the subframe i of the current frame, or a second flag, wherein the second flag is used to indicate whether a stereo parameter other than the inter-channel time difference parameter needs to be encoded in the subframe i of the current frame, the current frame comprises P subframes, and the downmix compensation factor of the current frame comprises the downmix compensation factor of the subframe i of the current frame, wherein both P and i are integers, P≥2, and i∈[0, P−1]; or calculating the downmix compensation factor in the subframe i of the current frame based on at least one of the left channel frequency-domain signal in the subframe i of the current frame, the right channel frequency-domain signal in the subframe i of the current frame, the second downmixed signal in the subframe i of the current frame, a residual signal in the subframe i of the current frame, or a first flag, wherein the first flag is used to indicate whether a stereo parameter other than an inter-channel time difference parameter needs to be encoded in the current frame, the current frame comprises P subframes, and the downmix compensation factor of the current frame comprises the downmix compensation factor of the subframe i of the current frame, wherein both P and i are integers, P≥2, and i∈[0, P−1] , as taught by Norvel, to the calculation of the downmix compensation factor of the current frame in the downmixed signal calculation method, as taught by Vaillancourt, for the benefits discussed above. 
Claim 5: the combination of Vaillancourt and Norvel further teaches, according to claim 4 above, [formula of downmix compensation factor αi(b)] (Norvel, the scaling factor equation 
    PNG
    media_image9.png
    52
    280
    media_image9.png
    Greyscale
 and wherein 
    PNG
    media_image10.png
    102
    447
    media_image10.png
    Greyscale
, wherein Lb(m)Ḿb(m) represents energy of left channel signal Lb and energy of the cross-channel Lb and Rb and wherein Ḿb(m) is represented by encoding and then decoded 
    PNG
    media_image5.png
    18
    159
    media_image5.png
    Greyscale
); and calculating a compensated downmix signal in a subframe I of the current frame comprises: calculating a compensated downmixed signal in the subband b in the subframe I of the current frame according to the following formula:
DMX_compib(k) = αi(b)*Lib”(k)
(Vaillancourt, Y(i) = R(i) + β(t)[L(i) – R(i)] or 
    PNG
    media_image1.png
    20
    169
    media_image1.png
    Greyscale
, etc. , para [0087]-[0088]; FY(k), FX(k) in equations 25.1, 25.2 above, which includes β(t)[L(i), and Norvell, ).
Claim 6 has been analyzed and rejected according to claims 4-5 above and the combination of Vaillancourt and Norel further teaches, wherein Th1≤b≤Th2, Th1<b≤Th2, Th1≤b<Th2, or Th1<b<Th2, wherein 0≤Th1≤Th2≤M−1, Th1 represents a minimum subband index value of the preset frequency band, and Th2 represents a maximum subband index value of the preset frequency band (Vaillancourt, the frequency representation in the equations 25.1-25.2, and wherein inherently the frequency band k has a limitation within the speech or music band and Norvel, [εb,L εb,R] = [Lb – wb,LM – wb,L εM,], para [0125] and M=[l(n) + R(n)]/2 in time domain, i.e., including wb,L*L in frequency domain).
Claim 13 has been analyzed and rejected according to claim 10, 4 above.
Claim 14 has been analyzed and rejected according to claim 13, 5 above.
Claim 15 has been analyzed and rejected according to claim 14, 6 above.

Response to Arguments

Applicant's arguments filed on May 9, 2022 have been fully considered and but are moot in view of the new ground(s) of rejection necessitated by the applicant amendment. Although a new ground of rejection has been used to address additional limitations that have been added to claims 1, 7, 10, 16, a response is considered necessary for several of applicant’s arguments since references Vaillancourt and Norvell will continue to be used to meet several claimed limitations.
With respect to the prior art rejection of independent claim 1 under 35 USC §103(a), as set forth in the Office Action, the Applicant argued: “the Office Action fails to cite any passages in Vaillancourt teaching or suggesting a determination of any of the two conditions discussed previously, e.g., regarding determining whether the current frame of the previous frame is a switching frame, or determining whether the residual signal in the current frame or the previous frame needs to be encoded. Nor has the Office Action cited any passages in Vaillancourt teaching or suggesting that the first downmixed signal in the current frame is calculated in response to determining that at least one of the two conditions discussed previously is true”, as asserted in paragraph 4 of page 29 and paragraph 1 of page 30 in Remarks filed on May 9, 2022.
In response to the argument cited above, the examiner respectfully disagrees because (1) claim 1 broadly recites “switching frame” and “residual signal” in the feature of “first condition” or “second condition” with no recitation of what the “switching frame” is, what “residual signal” is, and what “not need to be encoded” is (see the 112(b) issue as discussed above). Because claim 1 fails to recite what the “switching frame” is and what the “residual signal” is (in fact, the spec fails to disclose what “switching frame” is, etc.), a broadest reasonable interpretation of the claimed terms is given (see MPEP 2111), for example, as discussed in Office Action, the claimed “switching frame” would be interpreted as those frames having “out-of-phase” (determined via out-of-phase signal detector, equation 12a-c, para 108-113, and indicated by parameter β(t) ≠ 1; or referred to those frames having unvoice or inactive signal in fig. 17) and the claimed “residual signal” would be interpreted as the “second channel signal” that is replaced prior to encoding (replaced with encoded primary channel signal represented by LP coefficients, and detected by Euclidian distance dist being smaller than a threshold value, para 137), but the Applicant is in silence for the citation of the office action above, (2) with respect to the claimed “not need to be encoded” in the “first condition” and the “second condition”, as discussed in 35 U.S.C. 112(b) above, claim 1 broadly recites “determining  … residual signal is not need to be encoded” with no recitation of based on what or by which way so that “determining” is performed for the conditions wherein “the residual signal is not need to be performed”, which is broad enough to cover no technique steps or advantages, but mental activity, e.g., as discussed in the office action, someone may determine “not need to be encoded”, while someone else may determine “need to be encoded” for the “residual signal” by e.g., available or unavailable algorithms, noise level in the signal, transmission bitrate constraints, computation power limitation, etc., and thus, the claimed “determining” is merely involved in human mental processing, which would not be given a full weight in term of prior art application and (3) claim 1 recites “determining that at least one of a first condition or a second condition is true”, i.e., the  Markush terms (MPEP 803.02), and thus, one of claimed Markush terms is selected by the Office in term of prior art application, and there is no need to disclose paragraphs as claim language. 
Therefore, on bases of the above (1), (2), and (3), the prior art rejection of claim 1 under 35 U.S.C. 103(a) is maintained. For the at least similar reasons described above, the rejection of other independent claims 7, 10, 16 and 2-4, 8-9, 11-13, 17-18 is also maintained. 
In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654